Exhibit 10.2

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
November 28, 2017, by and between SAVARA INC., a Delaware corporation (the
“Sublandlord”), whose mailing address is 6836 Bee Cave Road, Suite 200, Austin,
TX 78746, and CLUBESSENTIAL, LLC., a Delaware limited liability company (the
“Subtenant”), whose mailing address is 4600 McAuley Place, Suite 350,
Cincinnati, Ohio 45242.

1. Recitals. Sublandlord is the “Tenant” under an Office Lease dated as of
November 19, 2012, as amended on May 22, 2015 (collectively, the “Master
Lease”), a copy of which is attached hereto as Exhibit A, pursuant to which
Gateway Las Cimas, LLC, a Delaware limited liability company (the “Master
Landlord”) leases to Sublandlord certain premises consisting of approximately
2,765 rentable square feet of space located at 900 S. Capital of Texas Hwy,
Suite 150, Austin, Texas 78746 (the “Premises”). Sublandlord desires to sublease
to Subtenant, and Subtenant desires to sublease from Sublandlord, the entire
Premises, including (a) the fixtures and equipment attached to or located on or
about the Premises as of the date this Sublease commences (to the extent such
fixtures and equipment, if any, constitute real property), and (b) the furniture
listed on Exhibit B attached hereto (the “Furniture”), upon the conditions and
subject to the terms and provisions hereinafter set forth. All capitalized terms
used, but not defined, herein shall have the meaning ascribed to such terms in
the Master Lease.

2. Grant of Sublease. Sublandlord does hereby sublease to Subtenant, and
Subtenant hereby subleases from Sublandlord, the Premises, subject to the terms
and conditions of this Sublease and the Master Lease. All of the terms of the
Master Lease are incorporated into this Sublease, as if fully set forth in this
Sublease; provided, however, in the event any of the terms of this Sublease
conflict with the Master Lease, the terms of this Sublease shall control.
Subtenant shall use the Premises solely for general office purposes.

3. Term. The term of this Sublease shall commence on January 1, 2018 (the
“Commencement Date”) and shall expire on November 30, 2019 (the “Term”).

4. Possession. Sublandlord agrees to deliver possession of the Premises to
Subtenant on the Commencement Date; provided, that Subtenant and its
representatives shall have access to the Premises not later than ten (10) days
prior to the Commencement Date for the sole purpose of installing Subtenant’s
furniture, fixtures and equipment. Subtenant hereby acknowledges that it has
inspected the Premises and Subtenant accepts the Premises and any fixtures and
equipment therein “as is”. Neither Sublandlord nor Master Landlord shall provide
a tenant improvement allowance to Subtenant. Upon the termination or expiration
of this Sublease, Subtenant shall have no obligation to remove any improvements
to the Premises made prior to the Commencement Date and shall not be responsible
to Master Landlord for the cost of removing any such improvements, if Master
Landlord charges those costs to Sublandlord, as permitted by the Master Lease.

5. Rent.

(a) Beginning on the Commencement Date, Subtenant agrees to pay, as gross rent
for the Premises the (“Rent”), the monthly rent set forth in the table below.
This Sublease is a gross sublease and, as such, Subtenant shall have no
obligation to pay operating expenses or similar charges under the Master Lease.
All payments of Rent shall be made to the Sublandlord



--------------------------------------------------------------------------------

at the Sublandlord’s address set forth in the opening paragraph of this
Sublease, or to such other payee or at such other address as may be designated
by notice in writing from Sublandlord to Subtenant, without prior demand
therefor and without any setoff or deduction whatsoever.

 

January 1, 2018—January 31, 2019

   $ 5,530 per month  

February 1, 2019—November 30, 2019

   $ 5,600 per month  

(b) Notwithstanding the foregoing, Rent shall be 100% abated for the first month
of the Term, such that the first installment of Rent shall be payable on
February 1, 2018.

(c) Subtenant’s covenant to pay Rent shall be independent of every other
covenant in this Sublease. If Rent is not paid when due, Subtenant shall pay,
relative to the delinquent payment, an amount equal to the sum which would be
payable by Sublandlord to Master Landlord for an equivalent delinquency under
the Master Lease. To the extent Subtenant’s specific use or occupancy of the
Premises gives rise to any additional charges from Master Landlord to
Sublandlord, pursuant to the terms of the Master Lease, Subtenant shall, upon
demand, directly pay to Master Landlord, or reimburse Sublandlord, an amount
equal to such charges.

(d) Subtenant shall also pay, as and when due, all taxes and assessments levied
against trade fixtures, alterations, additions, improvements, inventories and
other personal property located at the Premises and/or installed or maintained
on the Premises by Subtenant; and, promptly following request therefor from
Sublandlord, Subtenant shall provide Sublandlord copies of receipts for payment
of all such taxes and assessments. To the extent any such taxes or assessments
are not separately assessed or billed to Subtenant, Subtenant shall pay the
amount thereof as invoiced by Sublandlord.

(e) Except for utilities that are the responsibility of the Master Landlord
under the Master Lease, Subtenant shall transfer all utilities for the Premises
into its name and shall pay all charges for such utilities as they become due.

6. Maintenance and Repair. During the Term, Subtenant shall promptly perform and
pay for all maintenance, repairs and replacements to the Premises, to the extent
required to be performed by Sublandlord under the Master Lease and shall keep
the Premises in good order and condition as required by the Master Lease. To the
extent that the Master Lease imposes any maintenance obligation on the Master
Landlord, Subtenant agrees to accept performance of such maintenance obligation
by Master Landlord and agrees that Sublandlord has no obligation to Subtenant to
perform any maintenance on the Premises. Subtenant, at its sole cost, shall be
responsible for obtaining janitorial service for the Premises.

7. Insurance; Release.

(a) Subtenant shall maintain the insurance required by Section 8 of the Master
Lease and shall name Master Landlord, Sublandlord and any other party designated
by either of them as an additional insured.

(b) To the extent that the Master Lease imposes an insurance obligation on the
Master Landlord, Subtenant agrees to accept performance of such insurance
obligation by Master Landlord and agrees that Sublandlord has no separate
insurance obligation to Subtenant.



--------------------------------------------------------------------------------

(c) All of Subtenant’s trade fixtures, equipment, supplies and all other
personal property in or about the Premises, which is deemed to include the trade
fixtures, equipment, supplies, and personal property of others located in or
about the Premises at the invitation, direction or acquiescence (express or
implied) of Subtenant (all of which property shall be referred to herein,
collectively, as “Subtenant’s Property”), shall be and remain at Subtenant’s
sole risk. Neither Sublandlord nor Master Landlord shall be liable to Subtenant
or to any other person for, and Subtenant hereby releases Sublandlord and Master
Landlord from (a) any and all liability for theft or damage to Subtenant’s
Property, and (b) any and all liability for any injury to Subtenant or its
employees, agents, contractors, guests and invitees in or about the Premises.

(d) Notwithstanding anything contained in this Sublease to the contrary,
Subtenant hereby waives any rights it may have against the Sublandlord and
Master Landlord on account of any loss of, or damage to, Subtenant’s Property
arising from any risk which is required to be insured against by this Sublease
or the Master Lease. The insurance policies maintained by Subtenant, as required
by this Sublease, shall include an endorsement containing an express waiver of
any rights of subrogation by the insurance company against Sublandlord and
Master Landlord.

8. Indemnity by Subtenant. Subtenant agrees to protect, defend, indemnify and
hold harmless Sublandlord and its officers, directors, shareholders, employees,
agents, invitees and assigns from and against all losses, claims and expenses,
including reasonable fees of counsel arising out of, resulting from, caused by
or occurring in connection with Subtenant’s occupancy of the Premises after the
Commencement Date, or occurring in connection with any breach of this Sublease
or the Master Lease by Subtenant after the Commencement Date of this Sublease,
including, but not limited to, the presence of any hazardous wastes, hazardous
materials or other environmental contaminants. The foregoing indemnification
obligation shall survive the expiration or earlier termination of the Term.
Subtenant further agrees to indemnify Sublandlord and hold Sublandlord harmless
from all losses, damages, liabilities and expenses which Sublandlord may incur,
or for which Sublandlord may be liable to Master Landlord, arising from the acts
or omissions of Subtenant, for which Sublandlord has an obligation to indemnify
or hold harmless the Master Landlord under the Master Lease.

9. Indemnity by Sublandlord. Sublandlord agrees to protect, defend, indemnify
and hold harmless Subtenant and its officers, directors, shareholders,
employees, agents, invitees and assigns from and against all losses, claims and
expenses, including reasonable fees of counsel arising out of, resulting from,
caused by or occurring in connection with Sublandlord’s occupancy of the
Premises prior to the Commencement Date, or occurring in connection with any
breach of this Sublease or the Master Lease by Sublandlord prior to the
Commencement Date of this Sublease, including, but not limited to, the presence
of any hazardous wastes, hazardous materials or other environmental
contaminants. The foregoing indemnification obligation shall survive the
expiration or earlier termination of the Term.

10. Alterations. Subtenant shall not make or suffer to be made any alterations,
additions or improvements to or of the Premises, or any part thereof, or attach
any fixtures or equipment thereto (“Alterations”), without Sublandlord’s prior
written consent and, to the extent required under the terms of the Master Lease,
Master Landlord’s prior written consent. Subtenant shall repair all damage to
the Premises caused by the installation or removal of Subtenant’s fixtures,
equipment, furniture or Alterations. Upon the termination of this Sublease, if
required by Sublandlord or Master Landlord, Subtenant shall remove any or all
trade fixtures and Alterations made or installed by Subtenant and shall restore
the Premises to its condition existing prior to the construction of any such
items. All such removals and restoration shall be accomplished in a



--------------------------------------------------------------------------------

good and workmanlike manner and so as not to cause any damage to the Premises.
If Sublandlord or Master Landlord requires removal of any Alteration made by
Subtenant, or a portion thereof, and Subtenant does not make such removal in
accordance with this Section, Sublandlord may remove the same (and repair any
damage occasioned thereby), and dispose thereof, or at its election, deliver the
same to any other place of business of Subtenant, or warehouse the same.
Subtenant shall pay the costs of such removal, repair, delivery and warehousing
on demand. As between Sublandlord and Subtenant, Subtenant shall not be required
to remove any Alterations performed by Sublandlord prior to the Commencement
Date or to restore the Premises to its condition prior to the making of such
Alterations. Subtenant’s obligations under this Section shall survive the
expiration or earlier termination of this Sublease.

11. Signage. Subtenant may install and maintain signage on and about the
Premises in conformity with the terms of the Master Lease and all applicable
laws, with the prior written consent of Sublandlord, which consent shall not be
unreasonably withheld, conditioned or delayed.

12. Parking. With respect to parking, Subtenant and its employees, customers and
licensees shall have the rights and obligations of Sublandlord its employees,
customers and licenses, under the Master Lease, including Section 5(C) of the
Master Lease. If Master Landlord begins charging a fee for parking, as permitted
by Section 18(a) of the Master Lease, such charge shall be paid by Sublandlord.

13. Default. Each of the following shall be deemed an “Event of Default” by
Subtenant hereunder and a material breach of this Sublease:

(a) Subtenant shall fail to pay any Rent when and as the same becomes due and
payable, or shall fail to make any other payment due hereunder, within three
(3) days of when due;

(b) Subtenant shall fail to comply with any term or condition or fulfill any
obligation of this Sublease (other than the payment of Rent or other charges)
within fifteen (15) calendar days after written notice by Sublandlord specifying
the nature of the default with reasonable particularity;

(c) The making of a general assignment by Subtenant for the benefit of
creditors; the filing of a voluntary petition by Subtenant or the filing of an
involuntary petition by any of Subtenant’s creditors seeking the rehabilitation,
liquidation or reorganization of Subtenant under any law relating to bankruptcy,
insolvency or other relief of debtors and, in the case of an involuntary action,
the failure to remove or discharge the same within thirty (30) days of such
filing; the appointment of a receiver or other custodian to take possession of
substantially all of Subtenant’s assets or this subleasehold; Subtenant’s
insolvency or inability to pay Subtenant’s debts or failure generally to pay
Subtenant’s debts when due; any court entering a decree or order directing the
winding up or liquidation of Subtenant or of substantially all of Subtenant’s
assets; Subtenant taking any action toward the dissolution or winding up of
Subtenant’s affairs; the cessation or suspension of Subtenant’s use of the
Premises; or the attachment, execution or other judicial seizure of
substantially all of Subtenant’s assets or this subleasehold; or

(d) Subtenant shall, by its act or omission, cause a default under the Master
Lease and such default shall not be cured within the time, if any, permitted for
such cure under the Master Lease.



--------------------------------------------------------------------------------

14. Remedies upon an Event of Default. Upon the occurrence of any one or more
Events of Default, Sublandlord may exercise any remedy against Subtenant which
Master Landlord may exercise for default by Sublandlord under the Master Lease.

15. Furniture. Sublandlord shall leave the Furniture in the Premises during the
Term for use by Subtenant. Sublandlord shall remove from the Premises all
furniture not included in the Furniture. Subtenant may move the Furniture within
the Premises and may, at Subtenant’s sole cost and after giving notice to
Sublandlord, store any unnecessary Furniture at a location or locations other
than the Premises. Subtenant shall maintain the Furniture in good condition and
repair, ordinary wear and tear excepted. Prior to the end of the Term, Subtenant
may provide Sublandlord with a list of the items of Furniture it wishes to
purchase and Sublandlord will provide Subtenant with a purchase price for each
such item of Furniture. For the items of Furniture, with respect to which the
parties are able to agree on a purchase price, Subtenant shall pay such purchase
price to Sublandlord and Sublandlord shall transfer such items of Furniture, in
their “as-is, where-is” condition, to Subtenant by a bill of sale.

16. Security Deposit. Subtenant hereby deposits with Sublandlord the sum of
$5,600.00 as security for the full and faithful performance by Subtenant of all
the terms, conditions and covenants contained in this Sublease on the part of
Subtenant to be performed, including, but not limited to, the payment of Rent.
In the event of a default by Subtenant of any term, condition or covenant herein
contained, Sublandlord may apply all or any part of such security deposit to
curing all or any part of such default; and Subtenant agrees to promptly, upon
demand, deposit such additional sum with Sublandlord as may be required to
maintain the full amount of the security deposit. All sums held by Sublandlord
pursuant to this Section shall be held without interest.

17. Warranty of Quiet Enjoyment. Sublandlord represents that it has full power
and authority to enter into this Sublease, subject to the consent of the Master
Landlord, as required under the Master Lease. Sublandlord represents that there
are no other assignments or subleases in effect as of the Commencement Date of
this Sublease that would give any third party a leasehold interest or any
occupancy rights in the Premises. So long as Subtenant is not in default in the
performance of its covenants and agreements in this Sublease, Subtenant’s quiet
enjoyment of the Premises shall not be disturbed or interfered with by
Sublandlord, or by any person claiming by, through, or under Sublandlord.

18. Assignment and Subletting. Subtenant shall not assign, sublease, mortgage,
pledge or hypothecate its subleasehold interest or any part thereof, whether by
operation of law or otherwise, without the prior written approval of
Sublandlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Any purported assignment, sublease or other pledge or conveyance in
violation of this provision shall be null, void and of no legal effect. The
merger of Subtenant with any other entity or the transfer of any controlling or
managing ownership or beneficial interest in Subtenant, or the assignment of a
substantial portion of the assets of Subtenant, whether or not located at the
Premises, shall not constitute an assignment hereunder.

19. Limitation of Liability. Sublandlord’s liability under this Sublease shall
be limited to Sublandlord’s leasehold estate in the Premises and any judgment
taken against Sublandlord arising out of or related to this Sublease, the
Premises, or the use and occupancy thereof may be enforced only against such
leasehold estate.



--------------------------------------------------------------------------------

20. Brokerage. Each of Subtenant and Sublandlord hereby represents and warrants
that, except for Cushman & Wakefield, it has not dealt with any broker, agent or
other person in connection with this transaction and that no other broker, agent
or any other person brought about this transaction, and each party agrees to
indemnify and hold the other party harmless from and against any claim by any
other broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with it in connection with this
subleasing transaction. Sublandlord shall be responsible for the commission
payable to Cushman & Wakefield. The provisions of this Section shall survive the
termination of this Sublease.

21. Terms of the Master Lease. This Sublease and all the rights of parties
hereunder are subject and subordinate to the Master Lease. Each party agrees
that it will not, by its act or omission, cause a default under the Master
Lease. In order to afford to Subtenant the benefits of this Sublease and of
those provisions of the Master Lease which by their nature are intended to
benefit the party in possession of the Premises, and in order to protect
Sublandlord against a default by Subtenant which might cause a default or Event
of Default, as defined in Section 12 of the Master Lease, by Sublandlord under
the Master Lease:

(a) Provided Subtenant shall timely pay all Rent when and as due under this
Sublease, Sublandlord shall pay, when and as due, all base rent and other
charges payable by Sublandlord to Master Landlord under the Master Lease;

(b) Except as otherwise expressly provided in this Sublease, Subtenant shall
perform all affirmative covenants and shall refrain from performing any act
which is prohibited by the negative covenants of the Master Lease, where the
obligation to perform or refrain from performing is by its nature imposed upon
the party in possession of the Premises. If practicable, Subtenant shall perform
affirmative covenants which are also covenants of Sublandlord under the Master
Lease at least three (3) days prior to the date when Sublandlord’s performance
is required under the Master Lease. Sublandlord shall have the right, but not
the obligation, to enter the Premises to cure any default by Subtenant under
this Section;

(c) Sublandlord agrees not to terminate, modify, amend or alter the Master Lease
in any way that would materially or adversely impact the Subtenant or affect any
of the terms and provisions of this Sublease;

(d) Sublandlord hereby grants to Subtenant the right to receive all of the
services and benefits with respect to the Premises which are to be provided by
Master Landlord under the Master Lease. In the event of any default or failure
of such performance by Master Landlord, Sublandlord agrees that it will, upon
notice from Subtenant, make timely demand upon Master Landlord to perform its
obligations under the Master Lease and, provided that Subtenant specifically
agrees to pay all costs and expenses of Sublandlord (including, but not limited
to, reasonable attorneys’ fees), and provides Sublandlord with security
reasonably satisfactory to Sublandlord to pay such costs and expenses,
Sublandlord will take appropriate legal action to enforce the Master Lease.

22. Master Landlord’s Requests. If Master Landlord requests financial
statements, subordination agreements or estoppel certificates from Sublandlord,
Subtenant, upon request from Sublandlord, will provide any financial information
and execute all instruments necessary to satisfy Master Landlord’s request,
within seven (7) days after such request.



--------------------------------------------------------------------------------

23. Miscellaneous.

(a) The provisions of this Sublease shall be binding upon and inure to the
benefit of Sublandlord and Subtenant and their respective successors and
assigns.

(b) No waiver of any of the covenants or agreements herein contained, or of any
breach hereof, shall be taken or construed to constitute a waiver of any
subsequent breach of such covenants and agreements or to justify or authorize
the non-observance at any other time of the same or any other covenants and
agreements hereof.

(c) This Sublease constitutes the entire agreement between the parties and all
prior agreements whether written or oral are merged herein. This Sublease can be
changed, modified, or discharged only by an agreement in writing signed by the
party against whom the enforcement of the change, modification, or discharge is
sought.

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas. In any action arising out of this Agreement, the
prevailing party shall be entitled to recover its costs and reasonable
attorneys’ fees.

(e) This Sublease may be executed in counterpart copies. Any fully-executed
counterpart copy of this Sublease shall be deemed an original for all purposes.

(f) The recitals and all exhibits and attachments attached to this Sublease are
incorporated into and made a part of this Sublease.

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

EXECUTED by the parties as of the date first written above.

 

SUBLANDLORD: SAVARA INC., a Delaware corporation By:   /s/ Dave L Lowrance Name:
Dave L Lowrance Title: SUBTENANT: CLUBESSENTIAL, LLC., a Delaware limited
liability company By:   /s/ Randy Eckels Name: Randy Eckels Title: CEO



--------------------------------------------------------------------------------

EXHIBIT A

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT B

Intentionally Omitted